Title: From James Madison to Thomas Mann Randolph, 11 November 1813
From: Madison, James
To: Randolph, Thomas Mann


        
          Dear Sir
          Washington Novr. 11. 1813.
        
        Having taken one liberty in nominating you to your present Station without a previous warrant from yourself, I ought the less to take another without that sanction. If the inclosed commission with a blank for its date should be worth your acceptance and not interfere with predetermined views, I shall feel much gratification in having transmitted it for your consideration. Should it have no sufficient claim to it, the commission can be returned as a nullity.
        Altho’ it is desireable that the arrangements within the Collection districts, should be commenced without unnecessary delay, it is probable that in the interior ones where there are no banks, the presence of the Collectors, will not be essential till about a couple of weeks before the 1st. of Jany.
        Permit me to ask the favor of a line on the receipt of this, & to assure you of my great esteem & sincerest regard.
        
          James Madison
        
      